—In an action to recover damages for medical malpractice and lack of informed consent, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Burke, J.), entered January 4, 2002, which, upon a jury verdict, is in favor of the defendants North Shore Medical Group, P.C., and Paul Shine-man and against him dismissing the complaint insofar as asserted against those defendants.
Ordered that the judgment is affirmed, with costs.
*530The plaintiffs contention that the judgment should be reversed and a new trial granted because the jury verdict was influenced by ethnic prejudice is unpreserved for appellate review. In any event, his contention is speculative and, therefore, without merit (see People v Perez, 221 AD2d 798, 799 [1995] ; compare Tabchi v Duchodni, 56 Pa D & C 4th 238 [Pa 2002]).
The plaintiffs contention that one of his medical experts was not permitted to testify is also unpreserved for appellate review and, in any event, is without merit. Altman, J.P., Florio, Friedmann and H. Miller, JJ., concur.